DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 7, 21, 22, and 25 and the cancellation of claims 2 and 8 in the response filed February 14, 2022, are acknowledged by the Examiner. 
	Claims 1, 4-7, 10-25 are pending in the current action. 
Response to Arguments
Applicant’s arguments, see response filed February 14, 2022, with respect to the nonfinal sent September 14, 2021, have been fully considered and are persuasive. The modification of the adjustment members of Heeke to be a plurality of members with different configurations of pegs and these different adjustment members also having side latching portions which fit into the u-shaped member are unsupported by the previous combination.  
 The 103 rejection of claims 1, 7, 21, 22, and 25 and their dependent claims have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Young on May 19, 2022.
The application has been amended as follows: 

Claim 1, line 54: --“wherein the spacing element including the side latching element that is receivable”--   

Claim 7, line 12-13: --“ arches of teeth, and wherein said contact surfaces are connected with an at least one adjustment plate;”--   

Claim 7, line 24: --“said at least one adjustment plate having at least two connecting pegs for”--  

Claim 22, line 20: --“each of the adjustment 

Claim 22, line 24: --“ each of said adjustment spacers comprise”-- 

Allowable Subject Matter
Claims 1, 4-7, 10-25  as presented in the amendments filed February 14, 2022, in light of the Examiner’s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1, 7, 21, 22, and 25 is allowed because the closest prior art of record fails to disclose an oral appliance comprising a first and second generally U-shaped members each with a plurality of connecting holes on opposing contact surfaces thereof, each with an exterior surface side wall having a pair of recesses; a first and second protrusion at a first and second nadir which create a frontal air gap; at least a pair of repositionable spacing elements each having a flat base, a side latching element, and a plurality of connecting pegs on a first and second side of the base;  the pegs connect with a snap fit in the connecting holes and the side latching elements snap fit into the recesses; wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element. 
The closest prior art of record is Heeke et al (US 2003/0015198) which discloses an oral appliance comprising a first and second generally U-shaped members (Fig 6, bodies 212/214) each with a plurality of connecting holes on opposing contact surfaces thereof (Fig 10, openings for pegs 234/242), at least a pair of repositionable spacing elements each having a flat base (Fig 10, positioner shown with a flat base), and a plurality of connecting pegs on a first and second side of the base (Fig 10, openings for pegs 234/242).
Heeke et al, alone or in combination, is silent on each with an exterior surface side wall having a pair of recesses; a first and second protrusion at a first and second nadir which create a frontal air gap; at least a pair of repositionable spacing elements each having a side latching element the pegs connect with a snap fit in the connecting holes and the side latching elements snap fit into the recesses; wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element. 

Claims 4-6, 10-20, 23-24 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786